          Case 5:18-cv-03597-JLS Document 28 Filed 12/06/19 Page 1 of 12



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRANDON M. WILBORN,                         :
                                            :
              Plaintiff,                    :
                                            :
      v.                                    :          Civil Action No. 18-3597
                                            :
WILLIAM BARR,                               :
Attorney General of the United States,      :
                                            :
REGINA LOMBARDO,                            :
Acting Director, Bureau of Alcohol,         :
Tobacco, Firearms and Explosives,           :
                                            :
CHRISTOPHER WRAY,                           :
Director of the Federal Bureau              :
of Investigation,                           :
                                            :
    and                                     :
                                            :
UNITED STATES OF AMERICA,                   :
                                            :
              Defendants.                   :

                                       ORDER


      AND NOW, this ________ day of ________________ 201___, upon consideration

of Plaintiff’s motion for declaratory and injunctive relief (Docket No. 27),

defendants’ opposition memorandum, and any reply in further support of the

motion, it is ORDERED that the motion is DENIED.

      It is FURTHER ORDERED that, for the reasons stated in the Court’s

August 8, 2019 memorandum opinion (Docket No. 21), judgment shall be entered in

favor of Plaintiff, Brandon M. Wilborn.
        Case 5:18-cv-03597-JLS Document 28 Filed 12/06/19 Page 2 of 12



      It is DECLARED that, for the reasons stated in the Court’s August 8, 2019

memorandum opinion (Docket No. 21), Plaintiff’s emergency mental health

examination under Section 302 of Pennsylvania’s Mental Health Procedures Act

does not constitute an “adjudication” or “commitment” for the purposes of 18 U.S.C.

§ 922(g)(4).

      Therefore, it is DECLARED that Plaintiff’s Section 302 examination is

insufficient to meet the requirements to permanently prohibit Wilborn from legally

acquiring, possessing, or using a firearm under 18 U.S.C. § 922(g)(4).




                                              ________________________________
                                              HON. JEFFREY L. SCHMEHL
                                              United States District Judge




                                          2
          Case 5:18-cv-03597-JLS Document 28 Filed 12/06/19 Page 3 of 12



                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRANDON M. WILBORN,                        :
                                           :
              Plaintiff,                   :
                                           :
      v.                                   :          Civil Action No. 18-3597
                                           :
WILLIAM BARR,                              :
Attorney General of the United States,     :
                                           :
REGINA LOMBARDO,                           :
Acting Director, Bureau of Alcohol,        :
Tobacco, Firearms and Explosives,          :
                                           :
CHRISTOPHER WRAY,                          :
Director of the Federal Bureau             :
of Investigation,                          :
                                           :
    and                                    :
                                           :
UNITED STATES OF AMERICA,                  :
                                           :
              Defendants.                  :

     DEFENDANTS’ MEMORANDUM OF LAW IN OPPOSITION TO
 PLAINTIFF’S MOTION FOR DECLARATORY AND INJUNCTIVE RELIEF

      The complaint in this case names Brandon Wilborn as the sole plaintiff and it

asserts only two counts, both on behalf of Wilborn alone. In Count I, Wilborn asserts

that the defendants’ application of 18 U.S.C. § 922(g)(4) deprived him of his Second

Amendment right to own firearms. Compl., at ¶¶ 36-42. In Count II, Wilborn alleges

that defendants “violated [his] Fifth Amendment right to due process by denying

him the ability to purchase and possess a firearm, as a result of his involuntary

evaluation and treatment” pursuant to Section 302 of Pennsylvania’s Mental Health

Procedures Act. Id. at ¶ 46.



                                          1
        Case 5:18-cv-03597-JLS Document 28 Filed 12/06/19 Page 4 of 12



      Following cross-motions for summary judgment, the Court granted Wilborn’s

motion for summary judgment. See Oct. 8, 2019 Order (Docket No. 22). Defendants

did not file a notice of appeal and undersigned counsel informed counsel for Wilborn

that Wilborn’s Section 302 commitment would no longer trigger a federal

prohibition on his possession or use of firearms. Despite obtaining complete relief

for himself, Wilborn now seeks injunctive and declaratory relief as to all “similarly

situated” individuals. Such relief would exceed the Court’s equitable authority

because it goes far beyond what is necessary to redress the alleged injuries to

Wilborn in this case. In the alternative, Wilborn seeks leave of the Court to join

additional parties or file an amended class action complaint – after summary

judgment has already been granted in his favor. This unprecedented request should

be denied.

                                    ARGUMENT

I.    Declaratory and Injunctive Relief as to All “Similarly Situated” Individuals Exceeds
      the Court’s Equitable Power to Redress Wilborn’s Injuries

      A plaintiff must “demonstrate standing . . . for each form of relief that is

sought.” Town of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650 (2017). “[T]he

remedy” sought therefore must “be limited to the inadequacy that produced the

injury in fact that the plaintiff has established.” DaimlerChrysler Corp. v. Cuno, 547

U.S. 332, 353 (2006) (quoting Lewis v. Casey, 518 U.S. 343, 357 (1996)). Equitable

principles independently require that injunctions “be no more burdensome to the

defendant than necessary to provide complete relief to the plaintiff[].” Madsen v.

Women’s Health Ctr., Inc., 512 U.S. 753, 765 (1994) (quotation marks omitted);


                                           2
          Case 5:18-cv-03597-JLS Document 28 Filed 12/06/19 Page 5 of 12



accord McLendon v. Continental Can Co., 908 F.2d 1171, 1182 (3d Cir.1990); Los

Angeles Haven Hospice, Inc. v. Sebelius, 638 F.3d 644, 664 (9th Cir. 2011). The

Supreme Court “ha[s] long held that ‘the jurisdiction’ ” conferred by the Judiciary

Act of 1789 “over ‘all suits . . . in equity’” is “an authority to administer in equity

suits the principles of the system of judicial remedies which had been devised and

was being administered by the English Court of Chancery at the time of the

separation of the two countries.” Grupo Mexicano de Desarrollo, S.A. v. Alliance

Bond Fund, Inc., 527 U.S. 308, 318 (1999) (brackets and quotation marks omitted).

Injunctions that go beyond redressing any harm to named plaintiffs and regulate a

defendant’s conduct with respect to nonparties did not exist at equity. They are a

modern creation, with no direct antecedent in English practice—or apparently in

the United States until the mid-twentieth century. See Samuel L. Bray, Multiple

Chancellors: Reforming the National Injunction, 131 Harv. L. Rev. 417, 424-45

(2017).

       Rule 65 of the Federal Rules of Civil Procedure, which Wilborn invokes in his

motion, governs the form and scope of an injunctive order. Rule 65(d) provides, in

relevant part:

       Every order granting an injunction and every restraining order shall
       set forth the reasons for its issuance; shall be specific in terms; shall
       describe in reasonable detail, and not by reference to the complaint or
       other document, the act or acts sought to be restrained; and, be binding
       only upon the parties to the action. . . .

The purpose of Rule 65(d) is to ensure that an injunction “will not be too broad in

scope, and thus in application.” Honeywell Int’l, Inc. v. Universal Avionics Sys.



                                             3
        Case 5:18-cv-03597-JLS Document 28 Filed 12/06/19 Page 6 of 12



Corp., 397 F. Supp. 2d 537 (D. Del. 2005). “That principle is implicit in the well-

established rule that ‘injunctive relief should be no more burdensome to the

defendant than necessary to provide complete relief to the plaintiff[ ].’” Sec. & Exch.

Comm'n v. Gentile, 939 F.3d 549, 560 (3d Cir. 2019) (quoting Madsen v. Women’s

Health Ctr., Inc., 512 U.S. 753, 765 (1994)).

      The sweeping injunctive and declaratory relief sought by Wilborn

contravenes these principles. Wilborn’s six-page proposed order includes

burdensome requests for relief far surpassing what is required to redress Wilborn’s

injuries. For example, the proposed order includes language requiring defendants to

remove all Pennsylvania MHPA Section 302 emergency examinations and

treatments from the National Instant Criminal Background Check System (NICS)

database1 and enjoining defendants from enforcing 18 U.S.C. § 922(g)(4) against

any person on the basis that such person was the subject of a Section 302

commitment. Proposed Order (Docket No. 27-2), ¶¶ 13, 14 Neither of these

measures is necessary to remedy Wilborn’s alleged injury—i.e., his inability to

purchase or possess a firearm.

      Redressing any potential injuries to the nonparty public is unnecessary and

thus improper to redress the alleged injuries to Wilborn, which would be fully


1The NICS database is also used by the Commonwealth of Pennsylvania for the
purpose of determining eligibility for firearms purchases. Under the Pennsylvania
Uniform Firearms Act, a Section 302 commitment triggers a firearms prohibition
under Pennsylvania law. 18 Pa. Cons. Stat. Ann. § 6105(a)(1). Because Wilborn is
not a Pennsylvania resident, this statute is not implicated here. However, removing
all Section 302 commitments from the NICS database would impair the
Commonwealth’s ability to enforce its firearms statute.

                                           4
        Case 5:18-cv-03597-JLS Document 28 Filed 12/06/19 Page 7 of 12



remedied by an injunction limited to Wilborn. The Court’s injunctive and

declaratory relief should appropriately mirror the Court’s holding as to Wilborn—

that “a Section 302 commitment is insufficient to meet the requirements to prohibit

Mr. Wilborn from legally acquiring, possessing, or using a firearm under 18 U.S.C.

§ 922(g)(4).” Aug. 8, 2019 Mem. Op. (Docket No. 21), 16; see also id. at 6 (“[T]he

procedures of Section 302 as applied to Mr. Wilborn do not constitute an

adjudication that Mr. Wilborn is a ‘mental defective’ or ‘committed to a mental

institution,’ thereby not implicating Section 922(g)(4)’s firearm restrictions.”)

(emphasis added).

      Wilborn urges the Court to impose broad injunctive and declaratory relief

because he “and those similarly situated will continue to suffer a deprivation of

their fundamental constitutional right to keep and bear arms.” Pl. Br. (Docket No.

27-1), 5. This argument is misplaced and the constitutional cases Wilborn cites in

support of it are inapposite. Although Wilborn asserted constitutional claims in his

complaint, Court expressly declined to reach those claims. See Mem. Op. (Docket

No. 21), 2 (“We will not address the underlying constitutional issues or claims

surrounding Section 302 of the MHPA.”). Instead, the Court addressed the narrower

issue of whether, as a matter of statutory interpretation, a Section 302 commitment

constitutes an “adjudication” or “commitment” under 18 U.S.C. § 922(g)(4). This

narrow holding counsels in favor of narrow relief, specifically tailored to redress

Wilborn’s alleged injury.




                                           5
        Case 5:18-cv-03597-JLS Document 28 Filed 12/06/19 Page 8 of 12



      Wilborn’s proposed injunctive and declaratory relief also disserves the

deliberative development of the law. An order by a single district court enjoining a

federal agency everywhere renders judicial review in all other districts meaningless

absent appellate reversal, thereby threatening to bring all other cases to a halt and

depriving other courts of differing perspectives on important questions. See United

States v. Mendoza, 464 U.S. 154, 160, 162 (1984) (rejecting application of nonmutual

issue preclusion against the government for similar reasons); United States v. AMC

Entm’t, Inc., 549 F.3d 760, 770-71 (9th Cir. 2008) (reversing nationwide injunction

as abuse of discretion and noting that court “must be mindful” of other circuits).

Relatedly, a case now pending in the Third Circuit raises a constitutional challenge

to Section 302 firearms prohibitions under the Pennsylvania Uniform Firearms Act.

See John Doe 1, et al. v. Governor of Pennsylvania, et al., No. 19-1927 (3d Cir.). The

Third Circuit’s decision in this case may have an impact on similar challenges to

18 U.S.C. § 922(g)(4).

      Defendants recognize that the Court’s conclusion that a Section 302

examination does not constitute an “adjudication” or “commitment” for the purposes

of 18 U.S.C. § 922(g)(4) is not specific to Wilborn. However, a court’s role is “to

provide relief” only “to claimants . . . who have suffered, or will imminently suffer,

actual harm.” Lewis v. Casey, 518 U.S. 343, 349 (1996). In contrast, it is the role of

the “political branches” to “shape the institutions of government in such fashion as

to comply with the laws and the Constitution.” Id. The Third Circuit has cautioned

that district courts granting injunctions pursuant to Rule 65 should craft remedies



                                            6
          Case 5:18-cv-03597-JLS Document 28 Filed 12/06/19 Page 9 of 12



“no broader than necessary to provide full relief to the aggrieved plaintiff.”

McLendon v. Continental Can Co., 908 F.2d 1171, 1182 (3d Cir.1990). The Court

should thus reject Wilborn’s request for injunctive and declaratory relief that goes

well beyond that required to provide “full relief” to this particular plaintiff.

II.   The Court Should Deny Wilborn Leave to Join Additional Parties or File a
      Class Action Complaint

      Perhaps because he recognizes the Court’s limited equitable powers in

granting relief to a single plaintiff, Wilborn alternatively seeks leave of the Court to

join additional parties or file a class action complaint. This request—after judgment

has already been entered in favor of Wilborn—should be denied. Other than

dissatisfaction with the relief available to him in this case, Wilborn provides no

basis (or, indeed, legal authority) for the Court to exercise its authority in this

regard.

      In any event, the majority of those individuals subjected to a Section 302

examination very likely reside in Pennsylvania. They are thus not “similarly

situated” to Wilborn, a resident of Idaho. As noted above, the Pennsylvania Uniform

Firearms Act (PUFA) regulates the use of firearms in Pennsylvania. See 18 Pa.

Cons. Stat. Ann. § 6101, et seq. Under PUFA, a Section 302 commitment triggers a

separate firearms prohibition under Pennsylvania law. 18 Pa. Cons. Stat. Ann.

§ 6105(a)(1). Because Wilborn is not a Pennsylvania resident, he is not subject to a

firearms disability under PUFA. In this context, an out-of-state resident certainly is

not “similarly situated” to a Pennsylvania resident, for whom a Section 302

commitment would bar possession or use of a firearm.


                                            7
          Case 5:18-cv-03597-JLS Document 28 Filed 12/06/19 Page 10 of 12



       Wilborn’s request for leave to file an amended complaint further

demonstrates the impropriety of the proposed relief he seeks here. Permitting a

nationwide injunction, where claims are brought only by an individual plaintiff like

Wilborn, undercuts the class-action process. It would enable all potential claimants

to benefit from broad injunctive relief if any plaintiff prevailed in a single district

court, without satisfying the prerequisites of Federal Rule of Civil Procedure 23.

And it would not afford the government the corresponding benefit of a definitive

resolution of the underlying legal issue as to all potential claimants if the

government prevailed instead. See Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 176

(1974).

       Wilborn filed this action solely on his behalf. He did not invoke Federal Rule

of Procedure 23 or Local Rule 23.1, which establish detailed pleading and

procedural requirements for the maintenance of a class action. Wilborn should not

be permitted to file such an action now, after he has already obtained judgment and

relief in this case.




                                            8
       Case 5:18-cv-03597-JLS Document 28 Filed 12/06/19 Page 11 of 12



                                  CONCLUSION

      For the foregoing reasons, the Court should deny Wilborn’s motion for

declaratory and injunctive relief. A proposed order containing appropriately narrow

relief is attached to this memorandum. 2

                                       Respectfully submitted,

                                       WILLIAM M. McSWAIN
                                       United States Attorney


                                       s/ Gregory B. David/srb
                                       GREGORY B. DAVID
                                       Assistant United States Attorney
                                       Chief, Civil Division


                                       s/ David A. Degnan
                                       DAVID A. DEGNAN
                                       Assistant United States Attorney
                                       615 Chestnut St., Suite 1250
                                       Philadelphia, Pennsylvania 19106
                                       (215) 861-8522
                                       david.degnan@usdoj.gov



Date: December 6, 2019




2The proposed order is intended to give effect to the Court’s August 8, 2019
memorandum opinion (Docket No. 21). Defendants do not concede that the Court
should have granted Wilborn’s motion for summary judgment.

                                           9
       Case 5:18-cv-03597-JLS Document 28 Filed 12/06/19 Page 12 of 12



                         CERTIFICATE OF SERVICE

      I certify that the foregoing memorandum was filed electronically and is

available for viewing and downloading via the Court’s ECF system.




                                            s/ David A. Degnan
                                            DAVID A. DEGNAN
                                            Assistant United States Attorney



Date: December 6, 2019
